Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to a request for continued examination filed 12/14/20.
Claims 25-30 and 32-44 are pending.

Response to Arguments

Objection to the Drawings
Applicant's arguments have been fully considered but they are not persuasive. 

Second, Figure 1 is simply an abstract representation of the art prepared by the Applicant in an effort to illustrate Applicant's discovery of problems plagued in the art in accordance with 3 7 CFR § 1.83(b); this discovery is itself, together with Appellant's abstraction of the art represented by Figure 1 is part of the Applicant's invention. By identifying deficiencies in the prior art and then addressing those deficiencies, Applicant completes the inventive process. As such, Applicant's effort to identify deficiencies or other undesirable features in the art, does not constitute "Prior Art" as that term is used under 35 USC § 103, and defined by 35 USC §§ 102(a)-(g).

Initially it is noted that this statement appears to be an implicit acknowledgment that figure 1 is intended to represent the state of the art (or at least an “abstraction” thereof) prior to applicant’s invention. In other words, because Figure 1 does not appear to actually include the solution to the discovered problems in the prior art, and only includes an abstraction of the type of system exhibiting that problem only that which is old is shown. 

Applicant disagrees with this objection and submits that the drawings comply with the relevant rules. 37 C.F.R. §§ 1.83 and 1.84. Moreover, Figure 1 discloses novel subject matter; that is: a novel configuration of a computing system, a novel software model that includes an execution environment runtime, and a novel software that includes applications and services. These Figures and the subject matter they represent are not disclosed in the prior art. Based on this, reconsideration of this drawing objection is respectfully requested.

Applicant has not indicated why the “configuration of [the] computing system”, “software model that includes an execution environment runtime” and/or “software that includes applications and services” are considered “novel”. Each aspect shown appears to be common place computer hardware and/or software (e.g. memory, CPU, OS, JVM and generic applications to execute on the JVM/OS). 

Rejections under 35 USC §112
The applicant’s amendments are sufficient to overcome the previous rejections which are consequently withdrawn.

Rejections under 35 USC §103
Applicant's arguments have been fully considered but they are not persuasive.

A proper obviousness rejection requires consideration of each and every element set forth in the claim. M.P.E.P. § 2143.03. Kitayama, Hung, Kyusojin, Jordan, and Levanon, taken alone or in combination, fail to disclose or suggest, and the rejection fails to otherwise consider, each and every element of the rejected claims. For example, Kitayama, Hung, Kyusojin, Jordan, and Levanon, fail to disclose or suggest, inter alia:

“receive, by a host manager process, a query from a client for a service, wherein the query for the service includes a class moniker selected via a navigation menu corresponding to one or more selectable services, and wherein the class moniker identifies the service and a class of the service;
generate, by the host manager process, a client moniker corresponding to the received class moniker, the client moniker identifying a client name, and a version parameter of the queried service;
search a service manifest for the latest version of the service, the service manifest including metadata associated with the service, wherein the service manifest includes one or more XML tags;
based on an inspection of the one or more XML tags, determine whether the service manifest is configured to block the client from using the latest version of the service;
upon determining that the service manifest is not configured to block the client from using the latest version of the service, further determine whether the latest version of the service is compatible with the client based on comparing the metadata in the service manifest with the client moniker; and
if the latest version of the service is compatible with the client, load the latest version of the service on the client in place of one or more older versions of the service stored by the client...”

as recited in independent claims 25, 33, and 41. (bridging pp. 13-14)


Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. More specifically, while the applicant has indicated a belief that the cited references do not teach the limitations of the claim no indication has been provided as to what specific limitations distinguish over the cited references or why.
A detailed mapping of the references to the various limitations is provided below in the rejection. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-29, 33-37 and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon).

Claims 25, 33 and 41: Kitayama discloses a computer-implemented system, comprising: 

at least one processor coupled to the storage device (e.g. Fig. 2, CPU 12), the set of instructions configuring the at least one processor to: 
receive, by a host manager process, a query from a client for a component wherein the query for the service includes a moniker corresponding to the component, the moniker identifying the component (par. [0057] “a request to the OS 20 … the component name and version of the component which is loaded are designated”, par. [0058] “transfers the loading request … to a loader 21”);
generate, by a host manager process, a client moniker corresponding to the received moniker, the client moniker identifying a client name of the client and a version parameter of the queried service (par. [0058] “The component name and version of the component which is loaded are included in the loading request”); 
search a manifest for the latest version of the component, the manifest including metadata associated with the component (par. [0072] “In step S22 one of the entries in the version compatible information table 5 which the reference destination component has is extracted”); 
determine whether the latest version of the component is compatible with the client based on comparing the metadata in the manifest with the moniker (par. [0073] “whether the version designated by the reference source component satisfies the conditions … or not is discriminated”); and 
if the latest version of the component is compatible with the client, load the latest version of the component on the client in place of one or more older versions of 

Kitayama does not disclose a selection of a class moniker corresponding to a service, wherein the class moniker identifies the service and a class of the service. 

Hunt teaches a class moniker that identifies a service and a class of the service (par. [0065] “requests instantiation of the COM object … using … class and interface identifiers assigned to the COM Object’s class and interfaces”).

It would have been obvious at the time of invention to receive a request (Kitayama par. [0058] “transfers the loading request of the component 4B”) comprising a class moniker identifying a service and a class (Hunt par. [0065] “class and interface identifiers”). Those of ordinary skill in the art would have been motivated to do so as a known means of identifying such components which would have produced only the expected results (Kitayama par. [0065] “load the relevant component into the system 1”, Hunt par. [0065] “instantiation of the COM object”).

Kitayama and Hunt do not teach the client moniker identifying a client name of the client device.



It would have been obvious at the time of invention to include a device name in the client moniker (Kyusojin par. [0026] “the device ID 10a of the terminal 100a”, Kitayama par. [0058] “The component name”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of identifying the correct service to provide (Kyusojin par. [0029] “selects only the data formats available for the terminal 100a”, Kitayama par. [0065] “load the relevant component into the system 1”)

Kitayama, Hunt and Kyusojin do not teach wherein the service manifest includes one or more XML tags.

Jordan teaches a service manifest   and that includes one or more XML tags (col. 3, lines 6-11 “the schema can be defined and/or described in … Extensible Markup Language (XML)”, col. 2, lines 57-61 “the schema can define services in terms of a plurality of applications … defined in terms of a plurality of installation packages”).

It would have been obvious at the time of invention to express the service manifest (e.g. Kitayama par. [0072] “the version compatible information table 5”) in XML comprising a package tag and an app tag (Jordan col. 2, lines 57-61 “a plurality of applications … a plurality of installation packages”). Those of ordinary skill in the art would have been motivated to do so as 

Kitayama, Hunt and Jordan do not teach the selection of the moniker via a navigation menu corresponding to one or more selectable services;
based on an inspection of the one or more XML tags, determining whether the service manifest is configured to block the client form using the latest version blocks the service; 
upon determining that the service manifest is not configured to block the client from using the latest version further determining whether the latest version of the component is compatible.

Levanon teaches receiving a selection via a navigation menu corresponding to one or more services (par. [0058] “In dependence on … availability of … services … The user navigates … menu items”); and 
determining whether the client blocks the service (par. [0013] “Data stored about a service … allow access to a service if the data on restrictions does not prohibit access to the service”, par. [0058] “In dependence on … availability of … services”).

It would have been obvious to receive the selection through a navigation menu (Jordan par. [0058] “The user navigates … menu items”), determine if a service is blocked (Levanon par. [0013] “allow access to a service if the data on restrictions does not prohibit access”) and 
Further, it is noted that it would at least have been obvious to determine blocking and compatibility in the order claimed as one of a limited number of possible solutions which would have produced only the expected results.

Claims 26 and 34: Kitayama, Hunt, Kyusojin, Jordan, and Levanon teach claim 25, 33 and 41, wherein the service identified in the class moniker matches a name associated with a service folder and a name tag in the service manifest (Kitayama par. [0037] “setting the file name to a directory name and setting the version information to a file name”).

Claims 27, 35 and 42: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach claim 25, further comprising receiving one or more queries on the meta data associated with the service (Kitayama par. [0068] “On the basis of the version compatible information table … the check of the compatibility is performed”).

Claims 28, 36 and 43: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach claims 25, 33 and 41, wherein the at least one processor is further configured to:

load the older version of the service in the client device when the older service is compatible with the client device (Kitayama par. [0065] “newly load the relevant component into the system 1”).

Claims 29, 37: Kitayama, Hunt, Jordan and Levanon teach claims 28 and 36, wherein the at least one processor is further configured to:
return an error to the client device when there is not an older version of the service (Kitayama par. [0083] “an error process is executed”).

Claim 30 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 2008/0091635 to McCollum et al. (McCollum).

Claims 30 and 38: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach claims 25 and 33 but do not disclose, wherein to load the latest version of the service, the at least one processor is further configured to: 


McCollum teaches determining a context in which to load the service based on a service manifest (par. [0043] “generate a manifest”), the context being at least one of a loaded in-process or a loaded out-of-process (par. [0044] “If NO, the provider is an in-process provider … the associated component is loaded”).

It would have been obvious at the time of invention to load the components in a determined context (McCollum par. [0044] “the associated component is loaded”). Those of ordinary skill in the art would have been motivated to do so as a known means of loading components which would have produced only the expected results (Kitayama par. [0065] “newly load the relevant component into the system 1”, McCollum par. [0044] “the associated component is loaded”).

Claims 32 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 2002/0083097 to Warrington (Warrington).

Claims 32 and 40: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach the system of claim 25, but do not teach wherein the at least one processor is further configured to:

start the service in the client device using the object model.

Warrington teaches storing a document object model associated with the service manifest (par. [0031] “each component can be represented as a tree in the XML document object model (“DOM”)”); and 
starting the service in the client device using the object model (par. [0031] “instantiates the selected component 22 by loading the DOM tree for that component 22”).

It would have been obvious at the time of invention to start the service in the cline using a DOM (Warrington par. [0031] “document object model (“DOM”)”). Those of ordinary skill in the art would have been motivated to do so as a known means of instantiating a service which would have produced only the expected results (Kitayama par. [0065] “newly load the relevant component into the system 1”Warrington par. [0031] “instantiates the selected component 22”).

Claims 39 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2001/0044935 to Kitayama (Kitayama) in view of US 2002/0032804 to Hunt (Hunt) in view of US 2003/0065716 to Kyusojin (Kyusojin) in view of US 7,340,520 to Jordan et al. (Jordan) in view of US 2002/0133722 to Levanon et al. (Levanon) in view of US 7,155,462 to Singh et al. (Singh).

Claims 39 and 44: Kitayama, Hunt, Kyusojin, Jordan and Levanon teach claims, 33 and 41, but do not explicitly teach wherein the at least one processor is further configured to:
delete older versions of the service in the client device when the latest version of the service is compatible with the client device.

Singh teaches deleting older versions of the service in the client device (col. 3, lines 47-49 “Once all clients have been successfully migrated the prior version of the hosted application can … be removed”).

It would have been obvious at the time of invention to delete older versions of the service in the client device when the latest version of the service is compatible with the client device (). Those of ordinary skill in the art would have been motivated to do so to conserve storage space on the client (Singh col. 14, lines 27-30 “a sufficiently large number of different versions will consume so many system resources as to degrade performance”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199